     Case 1:19-cv-00708-DAD-EPG Document 98 Filed 07/20/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PROJECT SENTINEL, a California non-              No. 1:19-cv-00708-DAD-EPG
     profit corporation,
12

13                      Plaintiff,                    AMENDED DEFAULT IN FAVOR OF
                                                      PLAINTIFF AND AGAINST DEFENDANT
14           v.                                       JEANETTE KOMAR
15   JEANETTE KOMAR,
16                      Defendant.
17

18

19           Pursuant to the court’s June 4, 2021 order (Doc. No. 88, default judgment is hereby

20   entered in favor of Plaintiff Project Sentinel and against defendant Jeanette Komar for violations

21   of the Fair Housing Act and the Fair Employment and Housing Act as follows:

22           I.     Monetary Terms:

23           1.     Plaintiff is awarded $33,812.67 in compensatory damages;

24           2.     Plaintiff is awarded $61,332.16 in attorneys’ fees and costs;

25   /////

26   /////

27   /////

28   /////
                                                      1
     Case 1:19-cv-00708-DAD-EPG Document 98 Filed 07/20/21 Page 2 of 4


 1        II.      An injunction shall issue with the following terms:

 2        a. Jeanette Komar, her agents, employees, and all persons in concert or participation with

 3              any of them, is permanently enjoined from discriminating in the rental of dwellings

 4              based on any of the characteristics protected by the Fair Housing Act, and the Fair

 5              Employment and Housing Act, including the following:

 6                  i. Refusing to rent or sell a dwelling, refusing or failing to provide or offer

 7                     information about a dwelling, or otherwise making unavailable or denying a

 8                     dwelling to any person because of race, color, religion, gender, sexual

 9                     orientation, national origin, familial status, marital status, disability, ancestry,

10                     age, source of income or other characteristics protected by law;

11                 ii. Discouraging or encouraging prospective tenants from obtaining information

12                     about, viewing, applying to rent, or renting any dwelling, on the basis or race,

13                     color, religion, gender, sexual orientation, national origin, familial status,

14                     marital status, disability, ancestry, age, source of income or other

15                     characteristics protected by law;

16                iii. Discriminating against any person in the terms, conditions or privileges of

17                     rental of a dwelling, or in the provision of services or facilities in connection

18                     therewith, because of race, color, religion, gender, sexual orientation, national

19                     origin, familial status, marital status, disability, ancestry, age, source of income

20                     or other characteristics protected by law;
21                 iv. Misrepresenting the availability of apartments for rent on the basis or race,

22                     color, national origin, sex, handicap, familial status or religion, or providing

23                     different information about the availability of apartments on the basis of race,

24                     color, religion, gender, sexual orientation, national origin, familial status,

25                     marital status, disability, ancestry, age, source of income or other

26                     characteristics protected by law;
27                 v. Withholding information regarding the availability of apartments for rent on

28                     the basis of race, color, religion, gender, sexual orientation, national origin,
                                                       2
     Case 1:19-cv-00708-DAD-EPG Document 98 Filed 07/20/21 Page 3 of 4


 1                   familial status, marital status, disability, ancestry, age, source of income or

 2                   other characteristics protected by law;

 3              vi. Taking any action tending to constructively or actually remove or assist in the

 4                   removal of any tenant from a rental unit on the basis of race, color, religion,

 5                   gender, sexual orientation, national origin, familial status, marital status,

 6                   disability, ancestry, age, source of income or other characteristics protected by

 7                   law, including but not limited to refusing to accept tendered rent payments,

 8                   issuing three-day notices, filing unlawful detainer actions, or initiating any

 9                   other type of legal or administrative proceeding for alleged non-payment of

10                   rent on the basis of race, color, religion, gender, sexual orientation, national

11                   origin, familial status, marital status, disability, ancestry, age, source of income

12                   or other characteristics protected by law;

13             vii. Making, printing, publishing, or causing to be made, printed, or published any

14                   notice, statement or advertisement with respect to the rental of a dwelling that

15                   indicates any preference, limitation or discrimination on the basis of race,

16                   color, religion, gender, sexual orientation, national origin, familial status,

17                   marital status, disability, ancestry, age, source of income or other

18                   characteristics protected by law;

19             viii. Steering persons seeking housing to particular units on the basis of race, color,

20                   religion, gender, sexual orientation, national origin, familial status, marital
21                   status, disability, ancestry, age, source of income or other characteristics

22                   protected by law;

23              ix. Inquiring into any prospective tenant's race, color, religion, gender, sexual

24                   orientation, national origin, familial status, marital status, disability, ancestry,

25                   age, source of income or other characteristics protected by law; and

26               x. Employing overly restrictive occupancy limits that have a disparate impact on
27                   families with children;

28   /////
                                                     3
     Case 1:19-cv-00708-DAD-EPG Document 98 Filed 07/20/21 Page 4 of 4


 1         b. For a period of five years, or if sooner, until Jeanette Komar sells all of her rental

 2               properties:

 3                   i. Jeanette Komar and all agents who have contact with rental applicants or

 4                      tenants are required to attend yearly training regarding the fair housing laws

 5                      with Project Sentinel or another HUD-approved agency;

 6                  ii. Jeanette Komar must provide a copy of the DFEH pamphlet entitled “Fair

 7                      Housing” (DFEH- H03B) to all current tenants and to all applicants;

 8                  iii. Jeanette Komar must offer alternative forms of communication for rental

 9                      inquiries besides phone; for example, Jeanette Komar must also include an

10                      email address, rental agent location, or an open-house date, or provide at least

11                      one method besides a phone number for prospective tenants to inquire about or

12                      apply for vacancies.

13                  iv. In all ads, website listings, or signs regarding rental vacancies, Jeanette Komar

14                      must use the fair housing logo or tagline, “Equal Opportunity Housing

15                      Provider,” or similar words; and

16                  v. Jeanette Komar must maintain all records of rental inquiries and rental

17                      applications, tenant records, and move-out records, and to make such records

18                      available to Project Sentinel upon Project Sentinel’s request after receiving an

19                      allegation of discrimination.

20   IT IS SO ORDERED.
21
        Dated:     July 19, 2021
22                                                          UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                        4
